Name: Regulation No 164/67/EEC of the Commission of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  EU finance;  prices
 Date Published: nan

 Official Journal of the European Communities 127 2578/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 28.6.67 REGULATION No 164/67/EEC OF THE COMMISSION of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products sluice-gate prices must be derived from the sluice-gate price for eggs in shell ; whereas when these prices are being derived account must be taken of the coefficients to be used in calculating the levies on these products ; whereas , moreover, account must also be taken, among other things, of a standard amount representing overhead costs of production and marketing; Whereas overhead costs of production . and marketing for whole products include the costs of breaking, pasteurising, freezing, drying and packing, as well as the costs of labour, insurance, depreciation, analysis, transport and the trading margin ; whereas these costs may be assessed at flat rates of :  0-1600 u.a. /kg for whole eggs, fresh or preserved ;  0-4935 u.a./kg for whole dried eggs ; THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs , and in particular Articles 5 (2 ) and 7 (4) thereof ; Whereas as regards the products listed in Article 1 ( 1 ) (b ) of Regulation No 122/67/EEC the levy must be derived from the levy on eggs in shell on the basis of a coefficient expressing :  in respect of whole products, the quantity of eggs in shell used in the manufacture of one kilogramme of such products ; and  in respect of separated products, the quantity of' eggs in shell used in the manufacture of one kilogramme of such products and of the average ratio between the market values of the egg constituents ; Whereas the coefficient to be used in calculating the levy on whole eggs, fresh or preserved, is based on the average weight of the egg constituents, including the weight of the shell ; whereas, moreover, the coefficient for whole dried products is based on the average percentage of dry matter contained in the liquid constituents of the egg; Whereas the coefficient to be used in calculating the levy on separated products is based on the above-mentioned factors and the average ratio of the market value of egg yolk to that of white of egg which may be estimated at 4:1 ; Whereas as regards the products listed in Article 1 ( 1 ) (b ) of Regulation No 122/67/EEC the Whereas overhead costs of production and marketing for separated products include the factors used for whole products ; whereas such costs must be divided up according to the constituents of the egg ; whereas such division can be made on the basis of the weight ratio and the market value of the liquid constituents of the egg ; whereas these costs may be assessed at flat rates of :  0-2891 u.a./kg for liquid egg yolks ;  0-3150 u.a./kg for frozen egg yolks ;  0-5667 u.a. /kg for dried egg yolks ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; HAS ADOPTED THIS REGULATION : Article 1 The coefficients expressing the quantities and the ratio mentioned in Article 5 ( 1 ) of Regulation No 122/67/EEC are fixed as shown in column 3 of the Annex to this Regulation .1 OJ No 117, 19.6.1967, p . 2293/67. 128 Official Journal of the European Communities Article 2 Article 3 The standard amount mentioned in Article 7 (4) of This Regulation shall enter into force on 1 July 1967 . Regulation No 122/67/EEC is fixed as shown in column 4 of the Annex to this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1967. For the Commission The President Walter HALLSTEIN I ANNEX (in u.a. /kg) CCT heading No Description of derived products Coefficients Standard amount 1 2 3 4 04.05 Birds' eggs and egg yolks, fresh, dried or other ­ wise preserved, sweetened or not : B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : (a) Of poultry : 1 . Eggs, not in shell : (aa) Fresh or preserved 1-16 0-1600 (bb) Dried . 4-24 0-4935 2. Egg yolks : ( aa) Liquid 2-04 0-2891 (bb) Frozen 2-18 0-3150 (cc) Dried 4-30 0-5667